Exhibit 5 Quarles & Brady LLP 411 East Wisconsin Avenue Milwaukee, WI53202-4497 Phone:(414) 277-5000 Fax: (414) 271-3552 www.quarles.com May 2, 2013 Sensient Technologies Corporation 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 Re: Sensient Technologies Corporation 2007 Stock Plan Ladies and Gentlemen: We are providing this opinion in connection with the registration statement on Form S-8 (the “Registration Statement”) to be filed by Sensient Technologies Corporation (the “Company”) with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), with respect to the proposed issuance of up to an additional 900,000 shares of the Company’s common stock, $0.10 par value per share (the “Shares”), which may be issued pursuant to the Company’s 2007 Stock Plan (formerly known as the Company’s 2007 Restricted Stock Plan) (the “Plan”). We have examined:(i) the Registration Statement; (ii) the Company’s Restated Articles of Incorporation and By-laws, each as amended to date and as filed as exhibits to the Company’s filings with the Commission; (iii) the Plan; (iv) the corporate proceedings relating to the amendment and restatement of the Plan, and the issuance of the Shares pursuant to the Plan; and (v) such other documents and records and matters of law as we have deemed necessary in order to render this opinion.In rendering this opinion, we have relied as to certain factual matters on certificates of officers of the Company and of state officials. On the basis of the foregoing, we advise you that, in our opinion: 1. The Company is a corporation incorporated and validly existing under the laws of the State of Wisconsin. 2. The Shares to be issued or sold from time to time pursuant to the Plan which are original issuance or treasury shares, when issued as and for the consideration contemplated by the Registration Statement and the Plan, will be validly issued, fully paid and nonassessable by the Company. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving our consent, we do not admit that we are “experts” within the meaning of Section 11 of the Securities Act, or that we come within the category of persons whose consent is required by Section 7 of the Securities Act. Very truly yours, /s/ Quarles & Brady LLP QUARLES & BRADY LLP
